DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 4, 2022.
Currently, claims 35-43, 46-48, 62-70, and 72-80 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections

Claim Rejections - 35 USC §102
Claims 35-43, 46-47, 62-66, 68-70, 73, and 75 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Medina-Kauwe et al. as evidenced by Bao et al. for the reasons as set forth in the Office action mailed on August 5, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not anticipated by the cited art because Medina-Kauwe does not teach that 4T1 cells “were resistant to doxorubicin” and there is no teaching that doxorubicin resistance is an inherent property of 4T1 cells. Applicant further argues that Bao’s disclosure teaches that 4T1 cells may develop doxorubicin resistance, which is thus not an inherent property of 4T1 cells. In response, it is noted that the instant claims do not require that the entire population of cancer cells (e.g., all individual cancer cells) must be resistant to a chemotherapeutic drug. The claims at best require only a single chemotherapeutic drug-resistant cancer cell or a subject with a chemotherapeutic drug-resistant cancer. Now, it is an art-recognized, scientific finding/fact that 4T1 cells treated with a monotherapy of doxorubicin or a combination therapy of doxorubicin, 5-FU, and cyclophosphamide do become resistant to doxorubicin as reported by Bao. See page 839 disclosing the following: “With this 4T1 experimental metastasis model in BALB/c mice, we found evidence suggesting that a fraction of metastatic tumors develop resistance to doxorubicin, whether singly or in combination chemotherapy.” (emphasis added). See also page 845 reporting the following: “From 10% to 15% of 4T1-GFP cells in the lungs remained resistant to the cytotoxic effect of doxorubicin or combination treatment with 5-Fu and cyclophosphamide (Figure 4B).” (emphasis added). Further, the subject matter of Bao’s disclosure clearly relates to “doxorubicin chemoresistance in the metastatic 4T1 breast cancer model” as evidenced by the title of the reference. (emphasis added). As such, Medina-Kauwe’s 4T1 metastatic breast cancer mouse model undergoing a chemotherapy regimen comprising doxorubicin is necessarily characterized as “a subject with a chemotherapeutic drug-resistant cancer”, “wherein the chemotherapeutic drug-resistant cancer is metastatic” (see claim 41), “wherein the chemotherapeutic drug-resistant cancer is resistant to doxorubicin” (see claim 43), wherein such mouse model has at least a single “doxorubicin-resistant breast cancer cell”, thereby satisfying the instantly claimed cell/cancer. Note that the claims do not require that the cancer cell should naturally be resistant to doxorubicin in the absence of any prior exposure to doxorubicin. That is, the claimed cancer cell and subject read on a cancer cell and a subject that becomes resistant to repeated doxorubicin treatment. In other words, the instant claims do not exclude cancer cells that acquire resistance to treatment. Further, the metastatic 4T1 cells metastasized into the lungs “remained resistant to the cytotoxic effect of doxorubicin” as reported by Bao. Hence, the metastatic 4T1 cells in Medina-Kauwe’s 4T1 metastatic breast cancer mouse model do satisfy the doxorubicin-resistant cancer cell claimed in the instant case, and the mouse model does satisfy the subject with doxorubicin-resistant cancer claimed in the instant case.
Applicant argues that the active method steps of Medina-Kauwe and those claimed in the instant case are different because the cancer cells are different. Contrary to applicant’s argument, “doxorubicin chemoresistance in the metastatic 4T1 breast cancer model” was known in the art such that the metastatic 4T1 breast cancer cells of Medina-Kauwe were known to remain resistant to doxorubicin as taught Bao. Hence, the mere fact that Medina-Kauwe does not expressly disclose the “doxorubicin chemoresistance in the metastatic 4T1” cells is not sufficient to render the claimed method steps different from the instantly claimed method steps.
In view of the foregoing, this rejection is maintained.

Claim Rejections - 35 USC §103
Claims 35-43, 46-48, 62-66, 68-70, and 72-80 remain rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al. (WO) in view of Bao et al., Medina-Kauwe, Elbayoumi et al., Han et al., and Qi et al. for the reasons as set forth in the Office action mailed on August 5, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the WO document of Medina-Kauwe does not teach that 4T1 cells are resistant to anthracycline or taxane. Applicant continues to attack each of Bao, Medina-Kauwe, Elbayoumi, Han, and Qi individually and points out what is not taught by each reference. In response, it is noted that applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the WO document of Medina-Kauwe demonstrated that “the HerDox particle is toxic” to TNBC, which was known to become resistant to chemotherapeutic drugs such as doxorubicin, epirubicin, and taxane as evidenced by the cited art such that TNBC is susceptible to “rapid development of resistance to taxanes” as reported by Qi and “10% to 15% of 4T1-GFP cells in the lungs remained resistant to the cytotoxic effect of doxorubicin” as reported by Bao. See also the WO document of Medina-Kauwe acknowledging “although may patients with HER2-positive breast cancer initially respond to these anti-HER2 treatments, a significant portion of them develop resistance to these therapies…Consequently, there is a great need to develop new drugs that are effective against these HER2+ tumors that are non-responsive or have become resistant to these therapies.” (emphasis added). See paragraph 005 at page 2. Hence, the WO document of Medina-Kauwe teaches that the invention pertains to treating “the anti-HER2 therapy resistant HER2+ breast cancer cell with the drug delivery molecule.” (emphasis added). See paragraph 006.
As such, one of ordinary skill in the art would have reasonably deemed that Medina-Kauwe’s “HerDox particle” or “HerPBrgdK10” particle would be useful for TNBC that has already developed resistance to any one of doxorubicin, epirubicin, and taxane. 
Accordingly, this rejection is maintained. 

Double Patenting
Claims 35-43, 46-48, 62-66, 68-70, and 72-80 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,850,293 B2 in view of Bao et al., Medina-Kauwe, Elbayoumi et al., Han et al., and Qi et al. for the reasons as set forth in the Office action mailed on August 5, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious over the ‘293 patent claims because the ‘293 patent claims do not recite a chemotherapeutic drug-resistant cancer cell. In response, it is noted that the instant rejection is an obviousness-type double patenting rejection and the obviousness rationale as to why the “triple-negative breast cancer” includes chemotherapeutic drug-resistant TNBC over the combined teachings of the cited secondary references is explained in the last Office action. Applicant argues that 4T1 cell’s ability to develop drug resistance does not teach that the claimed nanoparticles can kill a drug-resistant cancer cell. Contrary to applicant’s argument, the claimed nanoparticles corresponding to the “drug delivery molecule” of the ‘293 patent claims as well as the WO document of Medina-Kauwe were known to be useful for treating a drug-resistant breast cancer, wherein it was recognized in the relevant art that “there is a great need to develop new drugs that are effective against these HER2+ tumors that are non-responsive or have become resistant to these therapies.” See paragraphs 005-006 of the WO document. As such, there is nothing that suggests that the “drug delivery molecule” of the ‘293 patent claims are incapable of killing chemotherapeutic drug-resistant cancer cells. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. In the instant case, one of ordinary skill in the art would have reasonably, if not absolutely, expected that TNBC treated in the ‘293 patent claims do include TNBC cells that have acquired resistance to art-recognized chemotherapeutic drugs for the reasons stated in the last Office action and further in view of the fact that treatment of therapy-resistant cancer using a “drug delivery molecule” was an art-recognized goal as taught by the WO document of Medina-Kauwe.
Accordingly, this rejection is maintained. 

Claims 35-43, 46-48, 62-66, 68-70, and 72-80 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,183,078 B2 in view of Bao et al., Medina-Kauwe, Elbayoumi et al., Han et al., Qi et al., Zhang et al., and Guan et al. for the reasons as set forth in the Office action mailed on August 5, 2021 and for the reasons set forth below. 
Applicant's arguments filed on February 4, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious over the ‘078 patent claims because the ‘078 patent claims do not recite a chemotherapeutic drug-resistant cancer cell. In response, it is noted that the instant rejection is an obviousness-type double patenting rejection and the obviousness rationale as to why the “brain” cancer claimed in the ‘078 patent claims includes chemotherapeutic drug-resistant glioma over the combined teachings of the cited secondary references is explained in the last Office action. Applicant argues that 4T1 cell’s ability to develop drug resistance does not teach that the claimed nanoparticles can kill a drug-resistant cancer cell. Contrary to applicant’s argument, the “nanoparticles” comprising “a drug delivery polypeptide” as claimed in the ‘078 patent claims were known to be useful for treating a drug-resistant breast cancer, wherein it was recognized in the relevant art that “there is a great need to develop new drugs that are effective against these HER2+ tumors that are non-responsive or have become resistant to these therapies.” See paragraphs 005-006 of the WO document. Furthermore, the WO document of Medina-Kauwe taught that “HerDox exhibits 8-10 times more toxicity to U251 cells”, which are human glioma cells. See paragraphs 00208 and 00210. As such, there is nothing that suggests that the “nanoparticles” of the ‘078 patent claims are incapable of killing chemotherapeutic drug-resistant cancer cells including doxorubicin-resistant or taxol-resistant glioma cells. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. In the instant case, one of ordinary skill in the art would have reasonably, if not absolutely, expected that brain cancer treated in the ‘078 patent claims includes drug-resistant glioma for the reasons stated in the last Office action and further in view of the fact that treatment of therapy-resistant cancer using a “drug delivery molecule” having the structural elements recited in the ‘078 patent claims was an art-recognized goal as taught by the WO document of Medina-Kauwe.
Accordingly, this rejection is maintained. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Medina-Kauwe et al. (WO 2015/154059 A2, of record) in view of Bao et al. (The American Journal of Pathology, 2011, 178:838-852, of record), Medina-Kauwe (US 2012/0004181 A1, of record), Elbayoumi et al. (European Journal of Pharmaceutical Sciences, 2007, 32:159-168, of record), Han et al. (OncoTargets and Therapy, 2015, 8:1643-1649, of record), and Qi et al. (PLoS ONE, 2012, 7(2):e31539, of record).
The teachings of each of the cited references are described in the last Office action, which will not be repeated herein. In addition, claim 67 depends from claims 36 and 65, and the obviousness rationale for claims 36 and 65 is set forth in the last Office action, which is fully incorporated by reference herein thus will not be repeated. 
It is noted that Medina-Kauwe (2012) discloses SEQ ID NO:5, which is 100% identical to SEQ ID NO:1 claimed in claim 67. Medina-Kauwe teaches that SEQ ID NO:5 is “a polypeptide sequence adapted to target and/or penetrate a type of cell”, “wherein the type of cell comprises a HER2+ cancer cell.” See claims 1, 7-8, 14, 18-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Medina-Kauwe’s SEQ ID NO:5 for the “PB” element of “HerPBK10-DNA-Dox” of the WO document of Medina-Kauwe. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Medina-Kauwe’s SEQ ID NO:5 would have been reasonably deemed as a functionally equivalent, alternative element for “PB” in view of the fact that Medina-Kauwe’s SEQ ID NO:5 was disclosed as a polypeptide sequence adapted to penetrate a target cancer cell. 
Accordingly, claim 67 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claim 67 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,850,293 B2 in view of Bao et al., Medina-Kauwe, Elbayoumi et al., Han et al., and Qi et al. (all same citations of record).
It is noted that SEQ ID NO:10 claimed in the ‘293 patent claims (see claim 5) is 100% identical to SEQ ID NO:5 claimed in claim 67. 
Now, note that claim 67 depends from claims 36 and 65, and the obviousness rationale for claims 36 and 65 is set forth in the last Office action, which is fully incorporated by reference herein thus will not be repeated. 

Claim 67 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,183,078 B2 in view of Bao et al., Medina-Kauwe, Elbayoumi et al., Han et al., Qi et al., Zhang et al., and Guan et al. (all same citations of record).
It would have been obvious to one of ordinary skill in the art to readily envision Medina-Kauwe’s SEQ ID NO:5 as the “adenovirus penton base protein” claimed in the ‘078 claims because “PB” in the art-recognized “HerPBK10-DNA-Dox” reads on the “adenovirus serotype 5 (Ad5) penton base protein” as disclosed in paragraph 0097 of Medina-Kauwe, who further disclosed the “membrane penetrating activity” of PB is provided by SEQ ID NO:5. See paragraphs 0009-0010 and claims 1, 7-8, 14, 18-19. 
Note that claim 67 depends from claims 36 and 65, and the obviousness rationale for claims 36 and 65 is set forth in the last Office action, which is fully incorporated by reference herein thus will not be repeated. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635